Citation Nr: 1209559	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in September 2009.  A transcript of the hearing is of record.


REMAND

Following a review of the record, the Board has determined that further development is required.  

The Veteran contends that his exposure to Agent Orange during his service in Vietnam caused his current COPD.  Service records confirm that the Veteran was stationed in Vietnam during his active service.

Service treatment records show treatment for an upper respiratory infection in November 1967.  However, the report of a February 1968 separation examination shows that the Veteran's chest and lungs were found to be normal.  

Post service treatment records reflect a diagnoses of and treatment for COPD.  Private treatment records from K.D., DO indicate that the Veteran was a smoker for over 40 years but also indicate that the Veteran had a history of chemical exposure. 

During his DRO hearing, the Veteran testified that after his basic training, he was assigned to the 43rd Chemical Detachment attached to the 4th Infantry Division.  His duties included mixing the components of Agent Orange, and "packaging" it for transportation.  He also flew missions in the helicopters that dispersed the chemicals.  The Veteran testified that during service, he had intermittent chest congestion and some flu-like symptoms, but nothing that required hospitalization.  However, he stated that over the years he felt that he had more than the normal amount of cold symptoms.  Since 2005, following an episode of shortness of breath severe enough for the Veteran to seek emergency room treatment, he had been diagnosed with and treated for COPD.  The Veteran also stated that he had two identical brothers (identical triplets), who were also smokers and has also served during Vietnam, but did not deal directly with chemicals and allegedly did not have the same respiratory problems as the Veteran experiences.  

The Veteran also submitted a study provided to him by VA, titled, "Health Status of Army Chemical Corps Vietnam Veterans Who Sprayed Defoliant in Vietnam," after he participated in a prior survey of soldiers who served in the Army with a chemical MOS during the Vietnam War.  The study concluded that Vietnam Veterans who were occupationally exposed to herbicides experienced a higher risk of several chronic medical conditions, including non-malignant lung disease.  

Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine if his current obstructive pulmonary disease is related to his active service, to include the Veteran's exposure to chemicals and herbicides as a member of the Army Chemical Corps.  

Finally, the claim for TDIU is inextricably intertwined with the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  This is because a favorable determination regarding the claim for service connection would clearly impact the Veteran's claim for TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2. Then, the Veteran should be scheduled for a VA examination with a physician with the appropriate expertise in order to determine the nature and etiology of the Veteran's COPD.  The claims folder and a copy of this remand must be reviewed by the examiner.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should opine as to whether there is a 50 percent or greater probability that the Veteran's COPD is related to his exposure to herbicides during active service or any other event of service.  The rationale for all opinions expressed must also be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

